Screen Shot 201€43@2121119-LVSGO8EBHSO-JCG Document SBgs1/naiFyRag esq en/ayaigu/Gbisepech/laypra.veniot@ pressemas...

Subscribe Now! Latest News =} (2) ewan | ek

Jun 3, 2013

  

Trout Point libel row, redux

   

by Andrew Speller

The Trout Point Lodge vs. Louisiana blogger Douglas
Handshoe saga continues!

On May 17, slabbed.com owner Douglas Handshoe filed
lawsuit in the Circuit Court of Hancock County, Louisiana.
The defendant is listed as John Doe, aka Randall Cajun,
because someone using that alias has allegedly been
posting defamatory comments about Doug on a few blogging

 

websites, including Real-Mailce.blogspot.com, and
theamericanzombie.com.

In his suit, Doug is claiming that he has valid reason to believe that Randall Cajun is at least one (or all) of

the owners of TPL.

En ub WL™

1 of 1 2018-12-30, 8:42 p.m
